Exhibit 99.26 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF Through September 10, 2006 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing service to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 11/7/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 11/7/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP B of A DIP Payroll Tax Total # Checking Money Market # # Balance at Beginning of Period 23,678.52 4,416,286.39 4,439,964.91 RECEIPTS Cash Sales Accounts Receivable Interest Income 2,041.81 2,041.81 Loans and Advances Sale of Assets Transfers from Other DIP Accounts 225,000.00 225,000.00 Other(attach list) TOTAL RECEIPTS 225,000.00 2,041.81 227,041.81 DISBURSEMENTS Business - Ordinary Operations 183,299.34 183,299.34 Capital Improvements Pre-Petition Debt Transfers to Other DIP Accounts 225,000.00 225,000.00 Other(attach list) Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees U. S. Trustee Quarterly Fee Court Costs TOTAL DISBURSEMENTS 183,299.34 225,000.00 408,299.34 Balance at End of Month (See Note Below) 65,379.18 4,193,328.20 4,258,707.38 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 408,299.34 Less: Transfers to Other DIP Accounts 225,000.00 Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 183,299.34 Balance at End of month excludes the following:Miscellaneous cash of $0.79. Page 2 THREE-FIVE SYSTEMS, INC. See Notes to Financials for additional information YTD 9/10/2006 TFS Corp 9/10/06 Income Statement (Totals may not add due to rounding.) Net Sales 0 Total Cost of Sales 0 Gross Margin 0 Total SG&A 2,029,301 Post Petition Adjustments 13,230,825 Impairment of IP 0 Loss (Gain) on Sale of Assets (68,323 ) Total Operating Expenses 15,191,803 Operating Income (Loss) (15,191,803 ) Interest Income 242,653 Interest Expense (30 ) Other Income 14,257 Interest & Other Inc/(Exp) 256,880 Profit (Loss) Before Tax (14,934,923 ) Income Taxes 745 Net Income (Loss) (14,935,668 ) Balance Sheet (Unaudited)Totals may not add due to rounding. YTD 9/10/2006 TFS Corp 9/10/06 ASSETS CASH AND CASH EQUIVALENT 4,258,708 ACCOUNTS RECEIVABLE PRE 47,378 ACCOUNTS RECEIVABLE POST 21,014 INTERCO RECEIVABLE-TFS DI 1,997,189 INTERCO RECEIVABLE-REDMOND 1,850,330 INTERCO - TFS EMS POST FILING 131 OTHER CURRENT ASSETS 867,220 TOTAL CURRENT ASSETS 9,041,970 NET FIXED ASSETS 0 OTHER ASSETS 2,228,293 INVESTMENT TFS DI 100 TOTAL ASSETS 11,270,363 Balance Sheet (Unaudited)Totals may not add due to rounding. LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 5,374,323 ACCOUNTS PAYABLE POST 619,978 OTHER ACCRUED LIABILITIES PRE 87,159 OTHER ACCRUED LIABILITIES POST 9,324 TOTAL CURRENT LIABILITIES 6,090,784 TOTAL LONG-TERM LIABILITIES 0 TOTAL LIABILITIES 6,090,784 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 TREASURY STOCK (1,170,526 ) ADDITIONAL PAID-IN CAPITAL 201,071,985 RETAINED EARNINGS-CURRENT (14,935,668 ) RETAINED EARNINGS-PRIOR (180,006,170 ) TOTAL STOCKHOLDER'S EQUITY 5,179,579 TOTAL LIABILITIES & EQUITY 11,270,363 Notes to Financial Statements Three-Five Systems, Inc. As of September 10, 2006 The financial statements of Three-Five Systems, Inc. included herein are prepared to report business activity to the U S Bankruptcy Court for the District of Arizona (Court) using Court- prescribed formats, are not audited, are not prepared using GAAP, do not represent the consolidated TFS entity, do not include all GAAP-required disclosures, and should not be relied upon for investment decisions. Three-Five Systems, Inc. (TFS) sold all of its operating divisions, income producing facilities, equipment, and inventories in the calendar year 2005 and on September 8, 2005 filed for protection of the Court under Chapter 11.Subsequently, on August 30, 2006, its Joint Plan of Reorganization (Plan) was approved and became effective on September 11, 2006.The Plan provided, among other things, for retention by its shareholders of 100% of their shares.Consequently, TFS does not qualify for “Fresh Start” accounting as defined in SOP 90-7.Readers are directed to http/www.cptgroup.com for a complete copy of the Plan, Disclosure Statement, and other relevant disclosures of activity of TFS. In August, 2006, TFS wrote down its investment in its TFS Electronics Manufacturing Services subsidiary (EMS) from $13.1 million to its estimated realizable value of $1.8 million due to the final order of the Court issued in August, 2006.EMS filed for bankruptcy separately from TFS on August 16, 2005, also in U S Bankruptcy Court for the District of Arizona.Its Plan of Reorganization (EMS Plan) was approved September 12, 2006 and became effective September 22, 2006.The EMS Plan provided, among other things, for $3.125 million to be distributed to its Unsecured Creditors, approximately $1.7 million cash and $.1 million in accounts receivable to be distributed to TFS, and cash reserves to be retained by the EMS liquidation trust (Trust) formed to pay final administrative claims and complete the wind down and dissolution of EMS.Additionally, EMS’s interest in a lawsuit against a former vendor and customer were assigned to the TFS.No value has been assigned to this suit due to its contingent nature.An As a result of a final order by the Court approving a Global Settlement in August, 2006, TFS forfeited a rental deposit of $600,000 made to guarantee real estate rentals for EMS. On the effective date TFS had approximately $8.2 million in unduplicated claims, most of which were not finally agreed to by the company and to which further objections would be made prior to ultimate acceptance of an agreed claim.Several of the largest claims are subject to litigation and their ultimate resolution could materially affect the financial condition of TFS. TFS has an investment of $2 million in TFS-DI, a wholly owned subsidiary, which is subject to litigation and compromise.TFS has filed suit in U S Bankruptcy Court against a party to a contract alleging among other things breach of contract.The defendant has filed a counter claim for $5.5 million which TFS denies.However, TFS and TFS-DI together have recorded liabilities of $4.5 million for note payments to and inventory purchases from the defendant.The outcome of this litigation cannot be predicted, and could materially affect the final cash distributions.This claim for $5.5 million is the largest claim included in the total $8.2 million in claims. Subsequently, on September 21, 2006, TFS made its first cash distribution to its unsecured creditors amounting to $655,000 (approx).This distribution represented 43% of the undisputed, agreed upon, and allowed claims at the time.Future distributions, if any, will be subject to availability of cash, status of allowed claims, administrative expenses, and results of litigation. Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable 68,391.41 1,283.60 1,780.76 65,327.05 Less Amount Considered Uncollectible 0.00 0.00 Net Accounts Receivable 68,391.41 1,283.60 1,780.76 65,327.05 DUE FROM INSIDER Schedule Amount N/A Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory N/A Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: N/A FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 217,899.00 (217,899.00) 0.00 Accumulated Depreciation (217,899.00) 217,899.00 0.00 Net Equipment 0.00 0.00 0.00 0.00 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: WROTE OFF BALANCES AS HAVE NO FIXED ASSETS. Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable - Excluding Professional 51,127 47,714 1,982 1,162 269 Taxes Payable 0 Notes Payable 0 Professional Fees Payable 568,851 315,507 52,515 15,388 185,442 Secured Debt 0 Other Accrued - Post Petition 9,324 9,324 Total Post-Petition Liabilities 629,302 372,545 54,497 16,549 185,711 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED Payroll and Expense Reimbursement 19,061.55 459,008.97 Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date SEE ATTACHED 10/26/2005 0.00 3,070,576.88 Total Payments to Professionals Page 6 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL September1-10, 2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post VOID CHECK 1345 08/02/2006 HIRVELA stop payment/lost check 1,000.00 B of A Checking Pay Post Payroll 09/07/2006 Jack Saltich (20,061.55) Total for current month (19,061.55) Aug-06 (34,325.10) Jul-06 (25,825.51) Jun-06 (49,188.80) May-06 (25,827.29) Apr-06 (25,814.48) Mar-06 (31,765.13) Feb-06 (30,024.39) Jan-06 (39,368.08) Dec-05 (52,158.18) Nov-05 (44,835.62) Oct-05 (53,875.91) Sep-05 (26,938.93) TOTAL TO DATE (459,008.97) THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL September1-10, 2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post NO PAYMENTS SEPTEMBER 1-10, 2 B of A Checking Pay Post Total for current month 0.00 Aug-06 (325,111.94) Jul-06 (183,242.05) Jun-06 (259,913.46) May-06 (285,834.39) Apr-06 (416,473.71) Mar-06 (293,077.14) Feb-06 (200,816.54) Jan-06 (143,005.38) Dec-05 (724,190.95) Nov-05 (238,911.32) Oct-05 0.00 Sep-05 0.00 TOTAL TO DATE (3,070,576.88) Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) 2.TFS EMS Payroll is paid out of corporate.Payroll advances are normally repaid on a monthly basis. Current number of employees: 2 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Plan of reorganization filed January 6, 2006.Plan of reorganization approved and effective September 11, 2006 Identify any matters that are delaying the filing of a plan of reorganization: None Page 7 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL September1-10, 2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post Bill Pmt -Check WIRE 09/08/2006 FCMORGAN D&O premium eff date 10/26/06-10/26/07 (157,500.00 ) B of A Checking Pay Post VOID CHECK 1345 08/02/2006 HIRVELA stop payment/lost check 1,000.00 B of A Checking Pay Post NONAUTO BANK/ADP CHARGES 09/01/2006 BANK/ADP CHARGES (998.63 ) B of A Checking Pay Post NONAUTO PAYROLL 09/06/2006 PAYROLL Auto deposit amounts (15,168.91 ) B of A Checking Pay Post NONAUTO PAYROLL 09/07/2000 PAYROLL Taxes (10,631.80 ) B of A Checking Pay Post Total Post Payments (183,299.34 ) B of A Checking Total Payments (183,299.34 ) B of A Checking Total Receipts 0.00 B of A Checking Transfer Transfer 09/07/2006 Transfer from MM 25,000.00 B of A Checking Tfr Post Transfer Transfer 09/08/2006 Transfer from MM 200,000.00 B of A Checking Tfr Post Total Transfers In 225,000.00 B of A Checking Net Activity 41,700.66 Beginning Balance 23,678.52 B of A Checking Calculated Ending Balance 65,379.18 B of A Checking Balance per cash log 65,379.18 B of A Checking Difference 0.00 B of A Checking Ending Cash - Bank of America Checking 65,379.18 Ending Cash - Bank of America Money Market 4,193,328.20 Ending Cash - SVB 0.00 Petty Cash 0.00 Merrill Lynch 0.79 Cash - SVB CD (Interest) 0.00 Total Cash Per Balance Sheet 4,258,708.17 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL September1-10, 2006 Type Num Date Name Further Despription Amount Bank Pay/Rcpt/Tfr Pre/Post Transfer Transfer 09/07/2006 Transfer to Checking (25,000.00 ) B of A MM Tfr Post Transfer Transfer 09/08/2006 Transfer to Checking (200,000.00 ) B of A MM Tfr Post Total Transfers (225,000.00 ) B of A MM Deposit 09/10/2006 008110000 (INTEREST INCOME) 2,041.81 B of A MM Rcpt Post Total Receipts 2,041.81 B of A MM Net Activity (222,958.19 ) B of A MM Beginning Balance 4,416,286.39 B of A MM Calculated Ending Balance 4,193,328.20 B of A MM Balance per cash log 4,191,286.39 B of A MM Difference 2,041.81 B of A MM Three-Five Systems, Inc. September 1-10, 2006 Case Number:2-05-BK-17104-RTB Insurance coverages Name & Address & Zip of Description Period Covered Payment Amount Other Parties & Frequency all subject to audit St. Paul Travelers Casualty Domestic Commercial Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Crime Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy 406CH3941 St. Paul, MN 55102 St. Paul Travelers Casualty Fiduciary Liability Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 583CM0452 St. Paul, MN 55102 St. Paul Travelers Casualty International Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Ocean Marine Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy OC06100183 St. Paul, MN 55102 St. Paul Travelers Casualty Worker's Compensation Insurance 6/12/05-6/12/06 paid in full 385 Washington Street Policy WVA8900499 St. Paul, MN 55102 Executive Liability Underwriters Directors' and Officers' Insurance 10/27/04-10/26/06 paid in full One Constitution Plaza, 16th Floor Policy ELU087305-04 Harford, CT 06103 Carolina Casualty Insurance Employment Practices Insurance 5/1/05-5/1/06 paid in full 8381 Dix Ellis Trail Policy 46523491 Jacksonville, FL 32256 XL Specialty Insurance Company Directors' and Officers' Insurance 10/26/06-10/26/07 paid in full Policy ELU094176-06
